Citation Nr: 0737703	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-35 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
April 1956 to May 1959 and September 1961 to September 1962, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
The Board observes that the appellant had a hearing scheduled 
at the Regional Office in September 2004; however, he failed 
to appear.  The Board then reviewed the appeal based upon the 
evidence of record and determined that further development 
was needed.  The Board remanded the claim in February 2005.  
The requested development has been completed; and the case 
has been returned to the Board for further review.  

To the extent that the veteran is claiming service connection 
for cardiovascular disease other than a heart murmur, this 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The competent medical evidence of record does not show 
that the appellant has a current diagnosis of a heart murmur.


CONCLUSION OF LAW

A heart murmur was not incurred in, or aggravated by, active 
military service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for a heart murmur, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

Prior to the adjudication of the appellant's claim, a letter 
dated in June 2003 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The June 
2003 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  In addition, the appellant was 
provided a second VCAA letter after the Board's February 2005 
remand, which also informed him of what was necessary to 
substantiate his claim. See February 2005 Board decision; 
March 2005 VCAA letter sent by the Appeals Management Center.  
Subsequent to receipt of this second notice, the appellant's 
claim was readjudicated and the appellant was provided a 
Supplemental Statement of the Case in August 2005. See 
Mayfield  v. Nicholson, No. 2007-7130, 2007 WL 2694606 (Fed. 
Cir. Sept. 17, 2007) [Mayfield III].

The appellant's available medical records have been obtained, 
to the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this regard, the Board observes that the 
appellant's service medical records are not contained in the 
claims file and have been presumed lost and/or destroyed.  
The RO requested the appellant's service medical records from 
the National Personnel Records Center in March 2003.  
However, the records could not be located.  When service 
medical records are presumed destroyed, the VA is obligated 
to search for alternative forms of medical records. Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  

The United States Court of Appeals for Veterans Claims (the 
"Court") has held that in cases where a veteran's service 
medical records are unavailable, through no fault of the 
veteran, there is a "heightened duty" to assist the veteran 
in the development of the case. See generally McCormick v. 
Gober, 14 Vet. App. 39, pgs. 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, the RO 
attempted to obtain the appellant's records through the 
National Personnel Records Center and the Social Security 
Administration. See February 2005 Board decision; request and 
response for Social Security Administration records.  The 
attempts to obtain these records have ultimately been 
unsuccessful in this case.  Further, it appears that the 
veteran's claims folder is a rebuilt folder, and such records 
may have been contained in the original claims file.  

Regardless of the foregoing, the Board finds that the 
omission of the appellant's service medical records in this 
particular case is not prejudicial to the appellant in light 
of the fact that even if the Board assumes for the sake of 
argument that the service medical records contain the 
information that the appellant asserts (i.e., that he was 
told a heart murmur was detected during his service 
separation examination), there is no current medical evidence 
of record indicating that the appellant presently has a 
diagnosis of a heart murmur.  Absent this diagnosis, service 
connection cannot be granted on any basis.  Therefore, the 
information contained in the appellant's service medical 
records is not dispositive to the outcome of this appeal.  In 
addition, the Board acknowledges that the appellant has not 
been afforded a VA examination in connection with his claim.  
However, again, in light of the lack of objective medical 
evidence indicating that the appellant has a current 
diagnosis of a heart murmur, such an examination is not 
necessary. See 
38 C.F.R. § 3.159 (c) (4).  Based upon this evidence, the 
Board finds the RO has fulfilled its heightened duty in 
attempting to develop the appellant's claim.  

Lastly, since the Board has concluded that the preponderance 
of the evidence is against the appellant's claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).   


B.  Law and Analysis 

The veteran essentially contends that he either (1) developed 
a heart murmur in service that was detected during his 
separation from service examination or (2) that he had a pre-
existing heart murmur that was aggravated during service but 
not detected until the time of discharge. See March 2003 
application for compensation.   While viewing the evidence in 
the light most favorable to the appellant in this case, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim.  As such, the appeal must be denied.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).  Absent a showing of all three elements in 
this case, service connection must be denied.

As previously mentioned, the appellant's service medical 
records are not available.  The appellant contends that these 
records would support his assertion that he was told at the 
time he underwent his service exit physical in 1962 that he 
had a heart murmur. March 2003 application for compensation.  
The appellant has not alleged experiencing heart pain or 
heart problems during his periods of service; or that he was 
treated for a heart condition while in service.  Rather, he 
reports being told only on the one occasion referenced-above 
that he had a heart murmur. Id.   

In support of his claim, the appellant submitted private 
medical records dated from March 2001 to February 2003 that 
reveal the appellant has current diagnoses of coronary artery 
disease, chronic atrial fibrillation with pacemaker placement 
and an unstable sternum with a history of unstable angina and 
status-post coronary artery bypass grafting procedures. See 
private medical records.  However, notably, these records do 
not reveal that the appellant has a current diagnosis of a 
heart murmur. March 2001, September 2001 and March 2002 
private medical records.  In fact, they show that when the 
appellant's heart was examined, his S1 and S2 heart sounds 
were normal; he was not found to have S3 and S4 heart sounds 
(also a normal finding); and his examining physician 
specifically noted that he did not hear any heart murmurs. 
Id. ("S1 and S2 are normal. He [has] no S3, no S4, no 
murmurs or rubs . . ."); see also February 2003 private 
medical records.  The records also do not reveal that the 
appellant underwent a heart valve replacement in connection 
with his grafting procedures; and do not associate the 
appellant's actual current diagnoses to his alleged heart 
murmur from service.  Thus, there is no medical evidence of 
record indicating that the appellant presently has the 
medical disorder he contends he developed in service or 
aggravated in service (i.e., a heart murmur).   

The Court has held that there can be no valid claim without 
proof of a present disability. Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 141 
(1992).  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits. See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In this 
case, there is simply a lack of competent medical evidence 
showing that the appellant presently has a heart murmur that 
can be service connected.  Although the appellant has been 
diagnosed with several other disorders pertaining to the 
heart (coronary artery disease, chronic atrial fibrillation, 
an unstable sternum with a history of unstable angina), he 
has not contended that he developed these disorders in 
service and he has not reported experiencing any heart 
symptomatology in service that could be related to these 
disorders.  Rather, the appellant has reported only that he 
was told upon separation from his second period of service 
that he had a heart murmur; and it is for this condition that 
he has sought compensation.  

The appellant's statements alone are not sufficient to prove 
that he has a current diagnosis of a heart murmur or that the 
alleged heart murmur that was detected in service is somehow 
related to his current diagnoses of coronary artery disease, 
chronic atrial fibrillation with pacemaker placement or 
unstable sternum.  Where, as here, the determinative issue 
involves a question of a medical diagnosis, competent medical 
evidence is required to substantiate the claim.  The 
appellant as a lay person is not competent to offer an 
opinion on a medical diagnosis, and consequently his 
statements regarding a heart murmur that either developed in 
service or was aggravated during his periods of service do 
not constitute medical evidence. Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Since there is no medical evidence of record 
indicating that the appellant presently has a heart murmur, 
the first element needed to establish service connection has 
not been met in this case.  Absence such evidence, there is 
no basis for the granting of service connection for a heart 
murmur under any theory.  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim of entitlement to service 
connection for a heart murmur.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, as a preponderance of the evidence against the 
appellant's claim, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for a heart murmur is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


